Cobb, P. J.
1, 2. The propositions stated in the first and second headnotes are sustained by the able and elaborate opinion of Mr. Justice Lumpkin in the recent case Kendall v. Wells, 126 Ga. 343.
3. The consideration of a deed may be always inquired into when the principles of justice require it. Civil Code, §3599: If' a deed purports to convey two pieces of property for a stated sum of money as the consideration, parol evidence is admissible to show what was the real transaction between the parties as to the amount to be paid for the different pieces of property described in the conveyance. The terms of the deed are not in any way varied or contradicted by the introduction of such evidence. Where the statement in the deed as to a consideration is merely by way of recital, as it is in the present case, the actual agreement of the parties as to what is the consideration of the deed is always subject to explanation. If, however, the consideration is referred to in the deed in such a" way as to make it one of its terms and conditions,, the rule is otherwise. Wellmaker v. Wheatley, 123 Ga. 201.
4. It may be shown by parol evidence that the indorsement of a. note was made for a special purpose; for instance, as authority to-collect. Carhart v. Wynn, 22 Ga. 24, and Van Epps’ annotations.
5. In this ease a vendee of land sought to enjoin the sale of the: land under a power contained in a deed made to the vendor to s'ecure the purchase-money, upon the ground that there was a de*181Bciency in the land sold, and that the vendor was insolvent. The' .judge refused to grant the injunction. The evidence before him us to whether a fraud had been perpetrated upon the vendee was conflicting; and his judgment refusing to grant the injunction will not he disturbed.

Judgment affirmed.


Fish, O. J., absent. The other Justices concur.